Exhibit 10(a)













TI DEFERRED COMPENSATION PLAN


(Effective January 1, 2009)





 
 

--------------------------------------------------------------------------------

 



TI DEFERRED COMPENSATION PLAN




Texas Instruments Incorporated, a Delaware corporation with its principal
offices in Dallas, Texas (hereinafter referred to as “TI” or “the Company”),
froze the TI Deferred Compensation Plan (the “Frozen DCP”), effective as of
December 31, 2004, to new participants, to new elective deferrals and to
benefits under the Frozen DCP to the extent benefits under that plan were earned
and vested as of that date.  Effective as of January 1, 2005, TI established a
new deferred compensation plan (the “New Plan”) in order (i) to provide a select
group of management or highly compensated employees described in Section 201(2)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
with the opportunity to defer payment of certain compensation and benefits
earned from and after January 1, 2005 to a later date, (ii) to provide for the
payment of benefits under the Frozen DCP which were not earned and vested as of
January 1, 2005, and (iii) to restore certain benefits earned and/or vested on
or after January 1, 2005, which cannot be provided under the TI Contribution and
401(k) Savings Plan or the TI 401(k) Savings Plan as a result of that deferral
of compensation or by reason of the application of Section 401(a)(17) and/or
Section 415 of the Internal Revenue Code of 1986, as amended (the “Code”), all
in accordance with the interim guidance promulgated under Section 409A of the
Code.  The benefits provided under the New Plan are unfunded with the result
that the participants in the Plan are general unsecured creditors of TI.  TI
hereby amends and restates the New Plan, effective as of January 1, 2009 (the
“A&R Plan” or the “Plan”), in the form provided herein in order, among other
things, to establish the name of the A&R Plan as the “TI Deferred Compensation
Plan” and to comply with the Final Treasury Regulations of Section 409A of the
Code.


Prior to January 1, 2009, the deferral of amounts and restoration of benefits
pursuant to the New Plan was governed by the applicable interim guidance under
Section 409A of the Code in effect prior to January 1, 2009, and the deferral of
compensation earned from and after January 1, 2009 and the restoration of
benefits from and after January 1, 2009, as well as all amounts in a
Participant’s Accounts on or after January 1, 2009, shall be governed by the
terms and conditions of this A&R Plan.


Effective as of November 1, 2008, the Frozen DCP was merged into the New Plan in
order to permit the election provisions described in this A&R Plan which took
effect as of November 1, 2008 to apply to all of the amounts under the Frozen
DCP, except for the Frozen Non-Qualified Pension Plan Deferrals, and as a result
of that merger and material modification of the Frozen DCP, it became subject to
the requirements of Section 409A of the Code as of November 1, 2008, for all of
the amounts in the Frozen DCP other than the Frozen Non-Qualified Pension Plan
Deferrals.  The amounts in the accounts of the participants in the Frozen DCP
(except for the Frozen Non-Qualified Pension Plan Deferrals) were governed by
the terms and conditions of the New Plan until January 1, 2009 (except for the
election provisions set forth herein which took effect as of November 1, 2008),
and from and after January 1, 2009, shall be governed by the terms and
conditions of this A&R Plan.  The terms of the Frozen DCP as in effect prior to
November 1, 2008 shall remain applicable to and shall govern the Frozen
Non-Qualified Pension Plan Deferrals.  In addition, any amounts in pay status as
of November 1, 2008, whether originally payable from the Frozen DCP or the New
Plan, shall continue to be payable pursuant to the terms of the Frozen DCP as in
effect prior to November 1, 2008 or the New Plan, as the case may be.

 
1

--------------------------------------------------------------------------------

 

Article I
Definitions


Whenever used in this Plan, the following words and phrases shall have the
meanings set forth below, unless a different meaning is plainly required by the
context. Unless otherwise indicated by the context, any masculine terminology
when used in the Plan shall also include the feminine gender, and the definition
of any term in the singular shall also include the plural.


Sec. 1-1.      Account.  “Account” or “Accounts” means, as the context requires,
the Deferred Compensation Account and/or the Benefit Restoration Account of a
Participant.


Sec. 1-2.      Administration Committee.  “Administration Committee” means the
person or persons from time to time acting under the provisions of Article V
hereof.


Sec. 1-3.      Beneficiary.  “Beneficiary” means the person or persons, entity
or entities, trust or trusts, or the Participant’s estate, including one or more
organizations described in each of Sections 170(c), 2055(a), and 2522(a) of the
Code (or any substitute provisions), named by a Participant who is not married
as his Beneficiary or contingent Beneficiary.  “Beneficiary” means, in the case
of a married Participant, the spouse (as defined in the Defense of Marriage Act)
of the Participant at the time of his death, provided that a married Participant
shall be entitled to designate one or more of the types of Beneficiaries or
contingent Beneficiaries that an unmarried Participant may select, other than
the Participant’s spouse, to receive any amount payable under the Plan in the
event of his death and from time to time to change such designation. Such
married Participant’s alternate designation of a non-spousal Beneficiary shall
not be effective, however, unless:


 
(i)
the spouse of the Participant consents in writing to such designation and the
spouse’s consent acknowledges the effect of such designation and is witnessed by
a Plan representative or a notary public; or



 
(ii)
the Participant establishes to the satisfaction of the Administration Committee
that such spouse’s consent may not be obtained because the spouse cannot be
located.

 
    Any consent by a spouse (or the establishment that consent of a spouse may
not be obtained) shall be effective only with respect to that spouse. Such
spouse may revoke his consent by filing prior to the applicable Scheduled
Distribution Date of the Participant a revocation in such form and manner as the
Administration Committee shall specify. The Administration Committee may rely on
the representations by the Participant as to whether the Participant has no
spouse or the spouse cannot be located and shall have no liability for such
reliance.  All Beneficiary designations and changes of Beneficiary designations
shall be made in accordance with such rules and regulations, as the
Administration Committee shall prescribe.
 
    A person who is an alternate payee under a qualified domestic relations
order may be considered a Beneficiary for purposes of this Plan.


Sec. 1-4.      Benefit Restoration Account.  “Benefit Restoration Account” means
the bookkeeping account of a Participant maintained by TI which reflects amounts
attributable to the benefit restoration account in the New Plan and the benefit
restoration account in the Frozen DCP and contributions and earnings posted
pursuant to Sections 3-3 and 3-4 hereof.


Sec. 1-5.      Board of Directors.  “Board of Directors” means the Board of
Directors of TI or of any Subsidiary which has adopted this Plan.


2

--------------------------------------------------------------------------------


Sec. 1-6.      Cash Profit Sharing Compensation.  “Cash Profit Sharing
Compensation” means the cash profit sharing bonus payable for a Plan Year under
the TI Employees Cash Profit Sharing Plan, as amended from time to time, and any
successor to that program.
 
Sec. 1-7.      Code.  “Code” means the Internal Revenue Code of 1986, as
amended.


Sec. 1-8.      Compensation.  “Compensation” means: (a) a Designated Employee’s
Regular Compensation; (b) a Designated Employee’s Year-End Performance Bonus;
and (c) any amounts paid to the Designated Employee as Cash Profit Sharing
Compensation.  In addition, “Compensation” as provided in Sections 2-4 and
3-3(iii) for purposes of determining any “Matched Savings Contribution” shall
have the same meaning as in the TI 401(k) Savings Plan.


Sec. 1-9.      Compensation Committee.  “Compensation Committee” means the
Compensation Committee of the Board of Directors of TI.


Sec. 1-10.    Deferred Compensation Account.  “Deferred Compensation Account”
means the bookkeeping account of a Participant maintained by TI, which reflects
the following:


 
(i)
amounts in the portion of the Account attributable to the deferred compensation
account in the Frozen DCP, other than amounts attributable to Frozen
Non-Qualified Pension Plan Deferrals;



 
(ii)
amounts in the portion of the Account attributable to the deferred compensation
account in the Frozen DCP composed of the Frozen Non-Qualified Pension Plan
Deferrals;



 
(iii)
amounts in the portion of the Account attributable to the deferred compensation
account in the New Plan (including amounts attributable to deferrals of benefits
from the TI Employees Non-Qualified Pension Plan II pursuant to the deferral
election provided for the 2005 Plan Year which either (a) were credited to the
Account prior to January 1, 2009, or (b) are payable from the TI Employees
Non-Qualified Pension Plan II as of December 31, 2008 but may not actually be
credited to the Account until after January 1, 2009); and



 
(iv)
contributions and earnings posted pursuant to Section 3-2 hereof.



Sec. 1-11.    Deferred Compensation Agreement.  “Deferred Compensation
Agreement” means an agreement pursuant to which a Designated Employee elects to
defer part of his Compensation and which specifies:


 
(i)
that the Designated Employee agrees to participate in this Plan in accordance
with its provisions; and



 
(ii)
that the Deferred Compensation Agreement shall be subject to this Plan in all
respects.



Sec. 1-12.    Designated Employee.  “Designated Employee” means an employee of
TI or a Subsidiary who is eligible to participate in a Deferred Compensation
Account pursuant to Section 2-1 of this Plan and to defer Compensation during a
Plan Year.


3

--------------------------------------------------------------------------------


Sec. 1-13.    Election Period.  “Election Period” means the annual election
period during which Participants who are Designated Employees may enter into new
Deferred Compensation Agreements in accordance with Article III and make such
other elections as provided for in this Plan.  Such annual election period shall
be the period prior to the beginning of a Plan Year as specified by the
Administration Committee and communicated to the Designated Employees.
 
Sec. 1-14.    Eligible Employee.  “Eligible Employee” means an Employee other
than an Employee who is defined as a “Tucson Participant” in Appendix E of the
TI Employees Pension Plan.


Sec. 1-15.    Employee.  “Employee” means any employee of TI or its
Subsidiaries, whether full or part-time.


Sec. 1-16.    Employer.  “Employer” means Texas Instruments Incorporated and any
other corporation and any other member of the controlled group of corporations
(as defined in Section 414(b) of the Code) which includes TI and which adopts
the TI 401(k) Savings Plan or the TI Contribution and 401(k) Savings Plan,
unless the controlled group member’s adopting resolutions specifically provide
that while adopting the TI 401(k) Savings Plan or the TI Contribution and 401(k)
Savings Plan, it is not adopting this Plan.  In any event, among the Employers,
TI shall have sole power to amend or terminate this Plan.


Sec. 1-17.    ERISA.  “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.


Sec. 1-18.    Frozen Non-Qualified Pension Plan Deferrals.  “Frozen
Non-Qualified Pension Plan Deferrals” means amounts from the TI Employees
Non-Qualified Pension Plan which was frozen as of December 31,
2004,  attributable to deferrals of benefits which either (a) were credited
prior to January 1, 2009 to the portion of a Participant’s Deferred Compensation
Account composed of the deferred compensation account in the Frozen DCP, or (b)
are payable from said frozen Employees Non-Qualified Pension Plan as of
December 31, 2008 to the portion of a Participant’s Deferred Compensation
Account composed of the deferred compensation account in the Frozen DCP, but
which may not actually be credited to the Deferred Compensation Account until
after January 1, 2009, plus earnings thereon.


Sec. 1-19.    Participant.  “Participant” means both an Active Participant and
an Inactive Participant, as such terms are defined in this Section 1-19.


(i)  
“Active Participant” shall include:



 
(a)
an Employee who executes a Deferred Compen­sation Agreement for the current Plan
Year in accordance with Article III hereof and who is not an “Inactive
Participant” as defined in (ii) below; and



 
(b)
an Eligible Employee who is credited with an amount to his Benefit Restoration
Account.



(ii)  
“Inactive Participant” shall include:



 
(a)
with respect to the Deferred Compensation Account, a Designated Employee who has
a Deferred Compensation Account balance but who did not execute a Deferred
Compen­sation Agreement for the current Plan Year in accordance with Article III
hereof;



4

--------------------------------------------------------------------------------


 
(b)
an Employee who has a Deferred Compensation Account balance, but who is no
longer a Designated Employee;



 
(c)
an Eligible Employee who has a Benefit Restoration Account balance, but who is
not currently being credited with amounts to that account; and



 
(d)
a former Employee who has a Deferred Compensation Account balance and/or a
Benefit Restoration Account balance and who has experienced a “separation from
service” as defined in Section 1.409A-1(h) of the Final Treasury Regulations
under Section 409A of the Code, or any successor provision thereto, including
any former Employees who were participants in the Frozen DCP and/or the New
Plan.

 
Sec. 1-20.    Plan Year.  “Plan Year” means a calendar year.


Sec. 1-21.    Regular Compensation.  “Regular Compensation” means a Designated
Employee’s regular base salary (including straight time, holiday pay, timebank,
jury duty, disability pay, workers compensation and military pay) relating to
services performed for the Employer during any calendar year, but excluding
commissions, bonuses, and any other incentive compensation.


Sec. 1-22.    Scheduled Distribution Date.  “Scheduled Distribution Date” means
the month and year designated by the Participant pursuant to Section 3-6.


Sec. 1-23.    Subsidiary.  “Subsidiary” means any entity whose assets and net
income are included in the consolidated financial statements of TI and its
Subsidiaries audited by TI’s independent auditors and reported to shareholders
in the published annual report to shareholders.


Sec. 1-24.    Year-End Performance Bonus.  “Year-End Performance Bonus” means a
cash incentive award payable for a Plan Year under the Texas Instruments’
Executive Officer Performance Plan and performance bonuses payable under any
Employer’s annual performance bonus plan, as amended from time to time, and any
successor to such plan or program.  Merit, retention, sales, completion,
individual, team, signing, and other similar bonuses are not eligible for
deferral as a “Year-End Performance Bonus.”




Article II
Eligibility and Participation


Sec. 2-1.      Eligibility.


 
(i)
Annual eligibility to participate in a Deferred Compensation Account shall be
limited to Employees on the U.S. payroll who are selected by, and at the sole
discretion of, the Compensation Committee, the TI Senior Vice President
responsible for Human Resources or such other individual designated by the
Compensation Committee who represent a select group of management or
highly-compensated employees of TI or its Subsidiaries, consistent with the
Plan’s status under ERISA as a plan for a select group of management or highly
compensated employees.  An Employee selected to participate as provided in this
paragraph will be eligible to participate in a Deferred Compensation Account in
accordance with the provisions of Section 2-2 below as a Designated Employee.



 
(ii)
Eligible Employees shall be eligible to participate in a Benefit Restoration
Account in accordance with the provisions of Section 2-3 or Section 2-4 below,
provided the

 
5

--------------------------------------------------------------------------------


 
 
Compensation Committee, the TI Senior Vice President responsible for Human
Resources or such other individual designated by the Compensation Committee has
determined, in its or such individual’s sole discretion, that those Employees
represent a select group of management or highly-compensated employees of TI or
its Subsidiaries, consistent with the Plan’s status under ERISA as a plan for a
select group of management or highly compensated employees.  The participation
of a Participant who has an amount credited to his Benefit Restoration Account
pursuant to Section 2-3 or Section 2-4 shall be automatic.  The participation of
a Designated Employee in a Deferred Compensation Account is elective, as
described below.

 
Sec. 2-2.      Participation in a Deferred Compensation Account.  A Designated
Employee shall become a Participant in a Deferred Compensation Account by
completing a Deferred Compensation Agreement in the manner and form (including
without limitation, telephonic and electronic transmission, utilization of voice
response systems and computer entry, to the extent such form is permissible
under Section 409A of the Code) specified by the Administration Committee, and
electing to defer Compensation as provided in Section 3-2 below.


Sec. 2-3.      Participation in a Benefit Restoration Account for Participants
in the TI Contribution and 401(k) Savings Plan.


 
(i)
An Eligible Employee will become a Participant in this Plan, and a Benefit
Restoration Account in the name of the Participant will be credited with
contributions not credited to such Participant’s “Contribution Account” under
the TI Contribution and 401(k) Savings Plan for that Plan Year as of the date
the limitations under Section 401(a)(17) of the Code and/or Section 415 of the
Code are first applicable, so that allocations under the TI Contribution and
401(k) Savings Plan allocable to such account of such Participant are
restricted.



 
(ii)
An Eligible Employee will become a Participant in this Plan, and a Benefit
Restoration Account in the name of such Participant will be credited with
“Employer 401(m) Contributions” not credited to the Participant’s “401(k)
Account” under the TI Contribution and 401(k) Savings Plan for that Plan Year as
of the date the limitations under Section 401(a)(17) and/or Section 415 of the
Code first restrict contributions or allocations under the TI Contribution and
401(k) Savings Plan; provided that the Participant has made an election under
the TI Contribution and 401(k) Savings Plan to defer the maximum amount of
compensation permitted under Section 402(g) of the Code.



 
(iii)
A Designated Employee who otherwise is an Eligible Employee will become a
Participant in this Plan and a Benefit Restoration Account in the name of the
Participant will be credited with contributions not credited to the
Participant’s “Contribution Account,” and with “Employer 401(m) Contributions”
not credited to the Participant’s “401(k) Account” under the TI Contribution and
401(k) Savings Plan for that Plan Year because the Participant deferred Regular
Compensation or deferred Year-End Performance Bonus under this Plan, as of the
earliest date the deferred Regular Compensation or deferred Year-End Performance
Bonus is credited to the Participant’s Deferred Compensation Account pursuant to
Section 3-2 below; provided that no “Employer 401(m) Contributions” restoration
shall be made unless the Participant has made an election under the TI
Contribution and 401(k) Savings Plan to defer the maximum amount of compensation
permitted under Section 402(g) of the Code.



6

--------------------------------------------------------------------------------


Sec. 2-4.      Participation in a Benefit Restoration Account for Participants
in the TI 401(k) Savings Plan.  A Designated Employee who otherwise is an
Eligible Employee will become a Participant in this Plan, and a Benefit
Restoration Account in the name of such Participant will be credited with
“Employer Matched Savings Contributions” not credited to the Participant’s
“401(k) Account” under the TI 401(k) Savings Plan for that Plan Year solely
because the Participant deferred Regular Compensation or deferred Year-End
Performance Bonus under this Plan, as of the earliest date the Regular
Compensation or Year-End Performance Bonus is credited to the Participant’s
Deferred Compensation Account pursuant to Section 3-2 below; provided that the
Participant has made an election under the TI 401(k) Savings Plan to defer the
maximum amount of compensation permitted under Section 402(g) of the Code, and
provided further that such contribution, when added to any “Matched Savings
Contribution” actually made pursuant to the TI 401(k) Savings Plan, does not
exceed 2% of such Participant’s Compensation during the Plan Year as limited by
Section 401(a)(17) of the Code.




Article III
Participant Account


Sec. 3-1.      Participant Account.  TI shall maintain for each Participant an
unfunded bookkeeping Deferred Compensation Account and/or Benefit Restoration
Account to which shall be credited or debited all contributions and any earnings
and losses that would have been incurred thereon if the Accounts had been
invested as directed by the Participant or as otherwise so provided pursuant to
this Article III.  A Participant shall at all times have a fully vested and
non-forfeitable right to the amounts credited to his Deferred Compensation
Account under this Plan, subject to the distribution provisions and other
requirements of this Plan.  To the extent the Participant is vested in
corresponding benefits under the TI 401(k) Savings Plan or the TI Contribution
and 401(k) Savings Plan, the Participant shall be vested in the amounts credited
to his Benefit Restoration Account, subject to the distribution provisions and
other requirements of this Plan.


Sec. 3-2.      Elections by Participants for Deferred Compensation Accounts.


 
(i)
Each Designated Employee may elect to participate in a Deferred Compensation
Account by completing a Deferred Compensation Agreement during the Election
Period.



 
(ii)
A Designated Employee who elects to participate in a Deferred Compensation
Account may, during the applicable Election Period, elect to defer into a
Deferred Compensation Account no more than 90% of the Designated Employee’s
Year-End Performance Bonus that is earned in the upcoming Plan Year and paid in
the following Plan Year. A Participant’s election to defer his Year-End
Performance Bonus is irrevocable and shall become effective as of the first day
of the Plan Year immediately following such Election Period.



 
(iii)
A Designated Employee who elects to participate in a Deferred Compensation
Account may, during the applicable Election Period, elect to defer into the
Deferred Compensation Account no more than 90% of the Designated Employee’s Cash
Profit Sharing Compensation that is earned in the upcoming Plan Year and paid in
the following Plan Year.  A Participant’s election to defer Cash Profit Sharing
Compensation is irrevocable and shall become effective as of the first day of
the Plan Year immediately following such Election Period.



7

--------------------------------------------------------------------------------


 
(iv)
A Designated Employee who elects to participate in a Deferred Compensation
Account may, during the applicable Election Period, elect to defer into the
Deferred Compensation Account no more than 25% of the Designated Employee’s
Regular Compensation (exclusive of his Year–End Performance Bonus and Cash
Profit Sharing Compensation) to be earned in the upcoming Plan Year.  A
Participant’s election to defer Regular Compensation is irrevocable, and shall
become effective for Compensation earned from and after the first day of the
Plan Year immediately following such Election Period.



The Employer of a Participant shall credit to the Participant’s Deferred
Compensation Account the amount of Compensation the Participant has elected to
defer.  Such amounts shall be credited as of the date the Compensation so
deferred would otherwise have been paid to the Participant in the absence of the
Participant’s deferral election.
 
Sec. 3-3.      Benefit Restoration Accounts.  The Employer of a Participant who
is an Eligible Employee shall credit to the Benefit Restoration Account of such
Participant all of the following that apply:
 
 
(i)
the amount of contributions not credited to such Participant’s “Contribution
Account” under the TI Contribution and 401(k) Savings Plan for that Plan Year
due to the limitations under Section 401(a)(17) of the Code and/or Section 415
of the Code or because the Participant deferred compensation pursuant to Section
3-2 above;

 
 
(ii)
the amount of any “Employer 401(m) Contributions” which would have been made but
which were not made and credited to the “401(k) Account” under the TI
Contribution and 401(k) Savings Plan because of the application of Section
401(a)(17) and/or Section 415 of the Code or because the Participant deferred
compensation pursuant to Section 3-2 above; provided that the Participant has
made an election under the TI Contribution and 401(k) Savings Plan to defer the
maximum amount of compensation permitted under Section 402(g) of the Code;
and/or



 
(iii)
the amount of any “Matched Savings Contribution” under the TI 401(k) Savings
Plan which would have been credited but which was not credited under the TI
401(k) Savings Plan solely because the Designated Employee deferred compensation
pursuant to Section 3-2 above, provided that the Participant has made an
election under the TI 401(k) Savings Plan to defer the maximum amount of
compensation permitted under Section 402(g) of the Code, and provided further
that such contribution, when added to any “Matched Savings Contribution”
actually made pursuant to the TI 401(k) Savings Plan, does not exceed 2% of such
Designated Employee’s Compensation during the Plan Year as limited by Section
401(a)(17) of the Code.



Sec. 3-4.      Investment Performance of Contributions.  As soon as the
Administration Committee determines that it is administratively feasible, a
Participant may direct the Administration Committee to value amounts deferred or
credited for that Plan Year to each of (1) the portion of the Deferred
Compensation Account attributable to deferrals provided for in Sections 3-2(ii)
and (iii), if applicable, (2) the portion of the Deferred Compensation Account
attributable to deferrals provided for in Section 3-2(iv), if applicable, and
(3) the Benefit Restoration Account for such Participant pursuant to Section
3-3, if applicable, so as to reflect the performance of any of the participant
investment funds authorized under the TI Contribution and 401(k) Savings
Plan.  In the case of elections of amounts deferred pursuant to Section 3-2 for
any Plan Year and amounts credited for any Plan Year to a Benefit Restoration
Account of a Participant, the participant investment funds available under this
Plan shall exclude the TI
 
8

--------------------------------------------------------------------------------


Stock Fund and the Self Directed Brokerage Account as defined in said TI
Contribution and 401(k) Savings Plan.  In the case of the portion of the
Deferred Compensation Accounts and the Benefit Restoration Accounts attributable
to the New Plan, the TI Stock Fund and the Self Directed Brokerage Account shall
be excluded, and in the case of the portion of the Deferred Compensation
Accounts and the Benefit Restoration Accounts attributable to the Frozen DCP,
the Self Directed Brokerage Account shall be excluded.  Subject to the
provisions of this Section 3-4, separate directions may be made with respect to
amounts already credited to a Participant’s Accounts and, in the case of the
Deferred Compensation Account, with respect to amounts to be credited in the
future.


If a Participant has not made investment performance directions for that Plan
Year for an amount credited to any of the portions of that Participant’s
Deferred Compensation Account or his Benefit Restoration Account for that Plan
Year pursuant to the foregoing provisions of this Section 3-4, then such amount
shall reflect the performance of the Lifestyle 2010 Fund or such other low risk
investment fund as selected by the Retirement Investment Committee provided for
in the TI Contribution and 401(k) Savings Plan.


Notwithstanding the foregoing provisions of this Section 3-4, with respect to
the portion of the Deferred Compensation Accounts and the Benefit Restoration
Accounts attributable to the Frozen DCP and the portion in those Accounts
attributable to the New Plan, investment in the TI Stock Fund shall be subject
to the following limitations:
 
 
(i)
no Participant shall be permitted to direct that any additional amounts in the
portion of his Accounts attributable to the Frozen DCP or the New Plan reflect
the performance of the TI Stock Fund;



 
(ii)
dividends on TI Stock shall be reinvested in the TI Stock Fund; and



 
(iii)
from and after January 1, 2010, Participants who have amounts in their Accounts
attributable to the Frozen DCP or the New Plan shall no longer be permitted to
direct that any of such amounts reflect the performance of the TI Stock Fund,
and the TI Stock Fund shall be removed as an investment performance fund
alternative which is available under this Plan with respect to the portion of
their Accounts attributable to the Frozen DCP or the New Plan.  Prior to January
1, 2010, the Administration Committee shall establish procedures for redirecting
amounts which have been directed to reflect the performance of the TI Stock Fund
into one of the other investment performance fund alternatives available under
the Plan.

 
Participant investment performance directions for a Plan Year may be made not
more often than once each day. Each such direction which conforms to the terms
and conditions specified by the Administration Committee shall be effective as
soon as practicable after it is made and shall continue in effect until revoked
or modified by a new direction.
 
Sec. 3-5.      Withdrawal of Contributions.  A Participant may not withdraw
funds credited to the Participant’s Deferred Compensation Account and Benefit
Restoration Account unless the Participant has an Unforeseeable Emergency.  An
“Unforeseeable Emergency” is a severe financial hardship to the Participant
resulting from (a) an illness or accident of the Participant, or the
Participant’s spouse, Beneficiary, or dependent (as defined in Section 152 of
the Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B) of the
Code), (b) loss of the Participant’s property due to casualty, or (c) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the Participant’s control, all as determined by the Administration
Committee based on the relevant facts and circumstances and as
 
9

--------------------------------------------------------------------------------


provided for in Treas. Reg. §1.409A-3(i)(3) or any successor
provision.  Examples of potential Unforeseeable Emergencies include the
following:


 
(i)
the need to rebuild a home following damage to a home not otherwise covered by
insurance;



 
(ii)
the imminent foreclosure of or eviction from the Participant’s primary
residence;



 
(iii)
the need to pay for medical expenses, including nonrefundable deductibles, as
well as for the costs of prescription drug medication; and



 
(iv)
the need to pay for funeral expenses of a spouse, a Beneficiary, or a dependent
(as defined in Section 152 of the Code, without regard to Sections 152(b)(1),
(b)(2), and (d)(1)(B) of the Code).



Whether a Participant is faced with an Unforeseeable Emergency under the Plan is
to be determined based on the relevant facts and circumstances of each case, but
in any case, a withdrawal on account of an Unforeseeable Emergency may not be
made to the extent that such emergency is or may be relieved (a) through
reimbursement or compensation from insurance or otherwise, (b) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or (c) by cessation of deferrals under the
Plan.


Withdrawal because of an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any federal, state, local, or foreign income taxes or penalties
reasonably anticipated to result from the distribution), as determined by the
Administration Committee, in its sole discretion.  The Participant must apply in
writing for a payment upon an “Unforeseeable Emergency,” using the form
prescribed by the Administration Committee.  The Administration Committee
retains the sole and absolute discretion to grant or deny a payment upon an
Unforeseeable Emergency.  Payment of any amount withdrawn under this Section 3-5
shall be made as soon as administratively possible but in no event more than
ninety (90) days following the determination of an Unforeseeable Emergency by
the Administration Committee.  A Participant’s deferrals shall not cease
following a payment upon an Unforeseeable Emergency.
 
Sec. 3-6.      Scheduled Distribution Dates and Forms for Payment.  Subject to
Sections 3-7, 3-8 and 3-11:
 
                            (i)
(a)
except as otherwise provided in this Section 3-6, each Election Period each
Designated Employee shall elect separate Scheduled Distribution Dates for
distribution of the amounts, if any, credited during the Plan Year to which the
Election Period relates, for each of (1) the portion of the Deferred
Compensation Account attributable to deferrals provided for in Sections 3-2(ii)
and (iii), and (2) the portion of the Deferred Compensation Account attributable
to deferrals provided for in Section 3-2(iv), and the Benefit Restoration
Account for such Designated Employee pursuant to Section 3-3, along with the
earnings on such amounts; provided, however, that any Scheduled Distribution
Date designated by such Designated Employee shall be no earlier than two (2)
years following the end of the Plan Year to which such designation relates;

 
 
(b)
effective as of the Election Period beginning on or after November 1, 2008 and
ending on or prior to December 31, 2008, for any Participant who had amounts



10

--------------------------------------------------------------------------------


 
 
credited to one or both of his Accounts in the New Plan for the 2005 through
2008 Plan Years, such Participant had the right to elect, during such Election
Period a single Scheduled Distribution Date (which shall be no earlier than
July, 2010) for all such amounts, if any, credited during those Plan Years prior
to 2009 to the Deferred Compensation Account and the Benefit Restoration Account
for such Participant, along with the earnings on such amounts.  The election
described in this paragraph (b) was intended to comply, where applicable, with
the transition relief provided, with respect to Section 409A of the Code by (1)
Notice 2005-1, Q&A 19(c) issued by the Internal Revenue Service (“IRS”) and the
U.S. Department of the Treasury, (2) the IRS Proposed Regulations under Section
409A of the Code published on October 4, 2005, (3) Notice 2006-79 issued by the
IRS and the U.S. Department of the Treasury, (4) the IRS Final Regulations under
Section 409A of the Code effective April 17, 2007, and (5) Notice 2007-86 issued
by the IRS and the U.S. Department of the Treasury (collectively, the “409A
Transition Relief”) and shall be interpreted in all respects to be consistent
with and in compliance with the 409A Transition Relief;



 
(c)
effective as of the Election Period beginning on or after November 1, 2008 and
ending on or prior to December 31, 2008 for any Participant who had amounts
credited to one or both of his Accounts in the New Plan on November 1, 2008
which are attributable to amounts from the merged Frozen DCP, such Participant
was entitled to elect during such Election Period a single Scheduled
Distribution Date (which shall be no earlier than July, 2010) for all such
amounts, if any, attributable to the Frozen DCP as of November 1, 2008 and
credited to the Deferred Compensation Account and the Benefit Restoration
Account for such Participant, along with the earnings on such amounts.  The
election described in this paragraph (c) was intended to comply, where
applicable, with the 409A Transition Relief and shall be interpreted in all
respects to be consistent with and in compliance with the 409A Transition
Relief.  Such election shall not apply to the Frozen Non-Qualified Pension Plan
Deferrals;



 
(d)
the elections provided for in this Section 3-6(i) shall be made in such manner
(including without limitation, telephonic and electronic transmission,
utilization of voice response systems and computer entry, to the extent such
form is permissible under Section 409A of the Code) as specified by the
Administration Committee, subject to Section 3-6(ii) and (iii) below.  Any such
election shall remain in effect until a subsequent distribution election, if
any, becomes effective;



 
(e)
the Scheduled Distribution Date from and after January 1, 2009 for any amount
credited during a Plan Year to the Benefit Restoration Account of a Participant
who is not a Designated Employee for that Plan Year is the January of the 3rd
Plan Year following the Plan Year in which such amount is credited to such
Account;

 
 
(f)
notwithstanding the foregoing provisions of this Section 3-6(i), in no event
shall the Scheduled Distribution Date designated by any Participant be later
than the month in which such Participant attains age seventy-five (75).



11

--------------------------------------------------------------------------------


 
(ii)
At the time of the elections provided for in Section 3-6(i), a Participant shall
elect to receive distribution of the amounts credited to his Accounts for the
applicable Scheduled Distribution Date in one of the following forms:



 
(a)
a lump sum payable during the Participant’s Scheduled Distribution Date;



 
(b)
annual installments to be paid over five (5) consecutive years, with the first
installment being paid during the Participant’s Scheduled Distribution Date, and
the subsequent installments being paid during the next four (4) anniversaries of
such Scheduled Distribution Date; or



 
(c)
annual installments to be paid over ten (10) consecutive years, with the first
installment being paid during the Participant’s Scheduled Distribution Date, and
the subsequent installments being paid during the next nine (9) anniversaries of
such Scheduled Distribution Date.

 
 
(iii)
If a Participant fails or refuses to make an election of either the date or form
of payment for any Plan Year pursuant to Sections 3-6(i)(a) and/or (ii), the
amounts credited to such Participant’s Accounts for such Plan Year shall be paid
in a lump sum, in the case of a failure to elect a form of payment, and in
January of the third (3rd) Plan Year following such Plan Year, in the case of a
failure to elect a date of payment.  If a Participant fails or refuses to make
an election of either the date or form of payment pursuant to Sections 3-6(i)(b)
and/or (i)(c) and 3-6(ii), the amounts credited to such Participant’s Accounts
attributable to the Frozen DCP or the New Plan for the 2005 through 2008 Plan
Years shall be paid (a) in the case of any Participant not described in clause
(b) or (c) below, in a lump sum in January, 2012, (b) in the case of any
Participant whose election under the Frozen DCP or the New Plan, as the case may
be, (the “Previous Election”) provided for a lump sum payment upon attainment of
age 60 or 65 in 2009, in a lump sum on the date in 2009 when such Participant
attains age 60 or 65, and (c) in the case of any Participant in the Frozen DCP
whose scheduled date of distribution, determined as of November 1, 2008, was to
occur in 2009, on such scheduled date in 2009 in the form of payment set forth
in such Participant’s Previous Election.

 
 
(iv)
Any amount credited during a Plan Year to the Benefit Restoration Account of a
Participant who is not a Designated Employee for that Plan Year shall be
distributed in a lump sum.



 
(v)
Any Scheduled Distribution Date and/or form of distribution from Accounts,
whether previously elected or otherwise specified, may be revoked and a new
election substituted therefore at any time as permitted by the Administration
Committee.  A Participant may change the Scheduled Distribution Date and/or form
of distribution from the Scheduled Distribution Date and/or form first elected
or specified to another Scheduled Distribution Date and/or form provided for in
Section 3-6(i) and (ii) by submitting an appropriate election form to the
Administration Committee in accordance with the following criteria:



 
(a)
the new election shall not take effect until at least twelve (12) months after
the date on which the new election is made;



 
(b)
the new election must include a Scheduled Distribution Date which is at least
five (5) years after the Scheduled Distribution Date (as determined in
accordance with



12

--------------------------------------------------------------------------------


 
 
the Final Regulations under Section 409A of the Code) that otherwise would have
been applicable;

 
 
(c)
the election must be made at least twelve (12) months prior to the Scheduled
Distribution Date that otherwise would have been applicable. For purposes of
applying the provisions of this Section 3-6(v), a Participant’s election to
change the Scheduled Distribution Date and/or form of distribution shall not be
considered to be made until the date on which the election becomes
irrevocable.  Such election shall become irrevocable when it is received by the
Administration Committee; and



 
(d)
the elections provided for in this Section 3-6(v) shall be made in such manner
(including without limitation, telephonic and electronic transmission,
utilization of voice response systems and computer entry, to the extent such
form is permissible under Section 409A of the Code) as specified by the
Administration Committee.  Subject to the requirements of this Section 3-6(v),
the election form most recently accepted by the Administration Committee that
has become effective shall govern the Scheduled Distribution Date and/or form of
distribution of the amounts credited to the Participants’ Accounts.

 
 
(vi)
Notwithstanding the foregoing provisions of this Section 3-6 and Section 3-7,
none of the election provisions set forth herein shall apply to the Frozen
Non-Qualified Pension Plan Deferrals, which shall be paid in accordance with the
distribution option selected by the Participant under or otherwise provided by,
and shall be governed by the terms of the Frozen DCP as in effect prior to
November 1, 2008.

 
Sec. 3-7.      Distribution of Participant Accounts.


 
(i)
TI shall maintain each Participant’s bookkeeping Deferred Compensation Account
and/or Benefit Restoration Account until distributed as provided in Sections
3-6(ii) and (iii), subject to Section 6-1(ii).



 
(ii)
Notwithstanding the foregoing, and except as otherwise provided in this
paragraph, in the event of the death of a Participant prior to the receipt of
the full amount to be distributed, the then balance credited to the
Participant’s Accounts will, subject to Section 3-8, be distributed as soon as
practicable following the month in which the death occurred, but in no event
later than ninety (90) days following the date of death.  Such distribution
shall be made to the Beneficiary or Beneficiaries designated by the Participant,
or if there is no Beneficiary designation under this Plan, to the Participant’s
beneficiary or beneficiaries under the TI 401(k) Savings Plan or TI Contribution
and 401(k) Savings Plan, as applicable.  If no beneficiary was designated under
either of those plans, distribution will be made to the Participant’s
estate.  In the case of amounts in a Participant’s Deferred Compensation Account
composed of Frozen Non-Qualified Pension Plan Deferrals, in the event of the
death of the Participant prior to the receipt of those amounts in full, the
balance of those amounts shall be paid pursuant to the provisions of the Frozen
DCP as in effect prior to November 1, 2008.



 
(iii)
Accounts shall be adjusted to reflect all distributions.



 
(iv)
Distributions and withdrawals under this Article III shall be made by check or
electronic fund transfer and may be made through a paying agent or recordkeeper
selected by the

 
13

--------------------------------------------------------------------------------


 
 
Administration Committee.  Benefits payable under this Plan may not be rolled
over or transferred to an individual retirement account or to any other employee
benefit plan.

 
Sec. 3-8.      Limitation on Time of Distribution.  If TI reasonably anticipates
that any amount to be paid to a Participant on any Scheduled Payment Date will
not to be deductible due to the application of Section 162(m) of the Code, such
payment of such amount may be delayed until January of the Plan Year in which TI
reasonably anticipates the deduction of such amount will not be prohibited by
said Section 162(m).  The delay provided for in this Section 3-8 shall not apply
unless all scheduled payments to which the Participant would be entitled which
could be delayed in accordance with the provisions of this Section 3-8 also are
delayed.


      Sec. 3-9.        Taxes.  TI makes no guarantees and assumes no obligation
or responsibility with respect to a Participant’s or payee’s federal, state, or
local income, estate, inheritance or gift tax obligations, if any, under this
Plan or any Deferred Compensation Agreement.  Any taxes required to be withheld
from payments hereunder shall be deducted and withheld by the Company, benefit
provider or funding agent appointed under the Plan.


Sec. 3-10.     Assignment.  Except as provided in Section 3-11 below, no
Participant or Beneficiary of a Participant shall have any right to assign,
pledge, hypothecate, anticipate or in any way create a lien on any amounts
payable hereunder.  No amounts payable hereunder shall be subject to assignment
or transfer or otherwise be alienable, either by voluntary or involuntary act,
or by operation of law, or subject to attachment, execution, garnishment,
sequestration or other seizure under any legal, equitable or other process.


Sec. 3-11.     Alternate Payee Claims.  Any claim against any benefits hereunder
for child support, spousal maintenance, property settlement or alimony (an
“Alternate Payee Claim”) shall be treated in the same manner as would a claim
for corresponding benefits under the TI Contribution and 401(k) Savings Plan or
the TI 401(k) Savings Plan, and shall be subject to all claims provisions and
restrictions of those plans; provided, however, that the distribution of
benefits hereunder in satisfaction of an Alternate Payee Claim shall be made in
a lump-sum payment as soon as practicable after the determination of the
validity of the claim.  No order issued pursuant to an Alternative Payee Claim
may require payment in any other form than a full lump sum distribution equal to
the present value (as determined by the Administration Committee) of the
Alternate Payee Claim.  The provisions of Section 3-6 governing changes in the
time and form of payment of benefits under this Plan do not apply to elections
by individuals other than the Participant, with respect to payments to a person
other than the Participant, to the extent such elections are reflected in or
made in accordance with the terms of a “domestic relations order” (as defined in
Section 414(p)(1)(B) of the Code).


Sec. 3-12.     Incompetent.  If the Administration Committee determines in its
sole discretion that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Administration Committee may direct payment of
such benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person.  The Administration
Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.




14

--------------------------------------------------------------------------------


Article IV
Funding


Sec. 4-1.       Funding.  Benefits under this Plan shall be funded solely by the
Employers. Benefits payable under this Plan shall be paid from the general
assets of the Employers and this Plan shall constitute the Employers’ unfunded
and unsecured promise to pay such benefits.  Notwithstanding the foregoing, TI
may create reserves, funds, and provide for amounts to be held in trust on
behalf of the Employers under such trust agreements or custodial arrangements as
the Company, in its absolute and sole discretion, deems appropriate.


Sec. 4-2.       Creditor Status.  A Participant and his Beneficiary or
Beneficiaries shall be general unsecured creditors of the Employers with respect
to the payment of any benefit under this Plan.




Article V
Administration of the Plan


Sec. 5-1.       Administration.  The Plan shall be administered by the
Administration Committee and its designees.  The duties of the Administration
Committee and its designees include (but not by way of limitation) (a) the
defense of lawsuits and conduct of litigation in the name of the Plan (subject
to the approval of the General Counsel of TI), (b) the full power and discretion
to interpret and construe this Plan where it concerns (i) questions of
eligibility or status, and (ii) subject to the opportunity for review of denied
claims pursuant to Section 5-5 below, the rights of Participants and others
hereunder, and (c) the power in general to decide any dispute arising under this
Plan. In all such cases, the determination of the Administration Committee and
its designees shall be final, conclusive and binding with respect to
Participants and Beneficiaries.


Sec. 5-2.       Number and Selection.  The Administration Committee shall
consist of one or more members who shall be appointed by the Chief Executive
Officer of TI or his designee.


Sec. 5-3.       Action by Administration Committee.  All actions of the
Administration Committee shall be by a majority of the persons so appointed,
except as otherwise provided below.  Such actions may be taken at a meeting of
the Administration Committee or without a meeting by a resolution or memorandum
signed by all the persons then appointed as members of the Administration
Committee. No member of the Administration Committee shall be entitled to vote
or decide upon any matter pertaining to himself individually but such matter
shall be determined by the remaining members or by a majority of the remaining
members of the Administration Committee, if any.


      The Administration Committee may delegate some or all of its powers and
responsibilities to any other person or entity, who may or may not be a named
fiduciary, and may permit further delegation of its powers.  The Administration
Committee may appoint agents, retain legal counsel and other services, and
perform such acts as may be necessary for the proper administration of the Plan.


Sec. 5-4.       Accounts of Participants.  The Administration Committee shall
maintain records of all Accounts of Participants and such other records and data
as may be necessary and appropriate for the proper administration of the Plan
and to determine the amounts distributable to Participants and
Beneficiaries.  The Administration Committee in its discretion shall determine
whether, and to what extent, Participant Accounts will be charged with the
expenses of administration of the Plan.  Expenses charged against Participant
Accounts shall be charged as adjustments under Section 3-4 and Section 3-7, as
applicable.  Expenses of the Plan not charged to Participant Accounts shall be
paid by TI.


15

--------------------------------------------------------------------------------


Sec. 5-5.       Rules and Regulations.  The Administration Committee may adopt
and promulgate such rules and regulations as it may deem appropriate for the
administration of the Plan. The Administration Committee shall adopt and
promulgate written rules governing claims procedures reasonably calculated to:


 
(i)
provide adequate written notice to any Participant or other person whose claim
under the Plan has been denied, setting forth the specific reasons for such
denial; and



 
(ii)
afford a reasonable opportunity to such Participant or other person for a full
and fair review by the Administration Committee of the decision denying the
claim.



The determination of the Administration Committee upon such review shall be
final and conclusive.


Sec. 5-6.       Reliance on Documents.  The Administration Committee shall be
entitled to rely upon, and shall have no liability in relying upon, any
representation made to it by TI or any officer of TI, or upon any paper or
document believed by it to be genuine and to have been signed or sent by the
proper person.


Sec. 5-7.       Non-Liability.  No member of the Board of Directors,
Compensation Committee or Administration Committee, or any officer or employee
of TI shall be liable for any act done or omitted by him with respect to the
Plan except for his own willful misconduct.


Sec. 5-8.       Resignation or Removal.  Any Administration Committee member may
resign by giving written notice to the Chief Executive Officer of TI and may be
removed by the Chief Executive Officer of TI by written notice given to the
affected member of the Administration Committee.  Upon the death, resignation,
removal or inability of any Administration Committee member to act as such, the
Chief Executive Officer of TI may appoint a successor.


Sec. 5-9.       Information: Overpayment or Underpayment of Benefits.  In
implementing the terms of this Plan, the Administration Committee may, without
the consent or notice to any person, release to, or obtain from any entity or
other organization or person information with respect to any persons which the
Administration Committee deems to be necessary for such purpose.  Any
Participant or Beneficiary claiming benefits under this Plan shall furnish to
the Administration Committee such information as may be necessary to determine
eligibility for and amount of benefit, as a condition of claim to and receipt of
such benefit.


The Administration Committee may adopt, in its sole discretion, whatever rules,
procedures and accounting practices it determines to be appropriate in providing
for the collection of any overpayment or the distribution of any underpayment of
benefits.  If an overpayment is made to a Participant or Beneficiary for
whatever reason, the Administration Committee, in its sole discretion, may
withhold payment of any further benefits under the Plan until the overpayment
has been collected or may require repayment of benefits paid under this Plan
without regard to further benefits to which the Participant or Beneficiary may
be entitled.  If an underpayment to a Participant or Beneficiary occurs for
whatever reason, the Administration Committee, in its sole discretion, may
correct the underpayment.


Sec. 5-10.     Notice.  Any notice required or permitted to be given to the
Administration Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:


16

--------------------------------------------------------------------------------


Texas Instruments
Attn: Deferred Compensation Plan
Administration Committee
7839 Churchill Way, MS 3905
Dallas, Texas 75251-1901


      Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.  Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.


Article VI
General Provisions


Sec. 6-1.       Amendment, Termination.


 
(i)
The Compensation Committee may change, amend, modify, alter, or terminate the
Plan at any time and in any manner, prospectively or retroactively (or may
delegate such authority), except that no such amendment, modification, or
alteration shall divest any Participant of any deferral made prior to the
amendment.  In addition, no such amendment shall modify the Plan in any way that
would violate Section 409A of the Code.  The Company intends to continue this
Plan indefinitely, but nevertheless assumes no contractual obligation to
continue this Plan or makes any promise to pay benefits other than as provided
under this Plan.



 
(ii)
The Board of Directors reserves to its Compensation Committee the right to
discontinue deferrals under a Deferred Compensation Agreement at any
time.  Following a termination of the Plan, the Participants’ Accounts shall
continue to be credited with amounts attributable to a deferral election that
was in effect prior to the Plan termination to the extent deemed necessary to
comply with Section 409A of the Code and related Treasury Regulations, and
additional amounts earned prior to Plan termination shall continue to be
credited or debited to such Participants’ Accounts pursuant to Section 3-3.  The
investment funds available to Participants following the termination of the Plan
shall be comparable in number and type to those investment funds available to
Participants under the TI Contribution and 401(k) Savings Plan, excluding the TI
Stock Fund and the Self Directed Brokerage Account.  In addition, following a
Plan termination, Participant Accounts shall remain in the Plan and shall not be
distributed until such amounts become eligible for distribution in accordance
with the other applicable provisions of the Plan.  Notwithstanding the preceding
sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the
Employer may provide that upon termination of the Plan, all Account balances of
the Participants shall be distributed, subject to and in accordance with any
rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).



Sec. 6-2.       Plan Not an Employment Contract.  The Plan is not an employment
contract. It does not give to any person the right to be continued in
employment, and all Participants remain subject to change of compensation,
transfer, change of job, discipline, layoff, discharge or any other change of
employment status.  Nothing contained in this Plan shall prevent a Participant
or the Beneficiary from receiving, in addition to any payments provided for
under this Plan, any payments provided for under any
 
17

--------------------------------------------------------------------------------


other plan or benefit program of the Company, or which would otherwise be
payable or distributable to him or his surviving spouse or beneficiary.  Nothing
in this Plan shall be construed as preventing TI or any of its Subsidiaries from
establishing any other or different plans providing for current or deferred
compensation for employees.
 
Sec. 6-3.       Rights of Persons Making Claims.  No Employee, Designated
Employee or Participant, or any person or entity claiming through an Employee,
Designated Employee or Participant, shall have any rights whatsoever other than
the rights and benefits specifically granted under this Plan.


Sec. 6-4.       Status of Benefits in this Plan.  No benefits accrued under,
credited to Accounts under, or paid under this Plan shall constitute “earnings”
or “compensation” for purposes of any other benefit plan sponsored by the
Employers.


Sec. 6-5.       Governing Law.  This Plan shall be governed by the laws of the
State of Texas, except to the extent preempted by ERISA and shall be governed by
and subject to the Defense of Marriage Act (Public Law 104–199).


Sec. 6-6.       Construction.  This Plan is not intended to constitute a
“qualified plan” subject to the limitations of Section 401(a) of the Code, nor
shall it constitute a “funded plan”, for purposes of such requirements.  It is
intended that this Plan shall be exempt from the participation and vesting
requirements of Part 2 of Title I of ERISA, the funding requirements of Part 3
of Title I of ERISA, and the fiduciary requirements of Part 4 of Title I of
ERISA by reason of the exclusions afforded plans which are unfunded and
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated
employees.  If any provision of this Plan is determined to be for any reason
invalid or unenforceable, the remaining provisions of this Plan shall continue
in full force and effect.  This Plan shall be construed in accordance with the
laws of the State of Texas, except to the extent otherwise required by
applicable federal law, and shall be construed in accordance with Section 409A
of the Code and the applicable guidance thereunder.  Heading and subheadings are
for the purpose of reference only and are not to be considered in the
construction of this Plan.  Where this Plan supplements benefits under the TI
401(k) Savings Plan or the TI Contribution and 401(k) Savings Plan, this Plan is
functionally and operationally related to such plans, and is to be interpreted
in a manner consistent with the TI 401(k) Savings Plan and the TI Contribution
and 401(k) Savings Plan to provide the benefits contemplated hereunder in a
comprehensive manner.




18

--------------------------------------------------------------------------------


